DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/18/2021 amending Claim 1. Claims 1 and 2 are examined.  Claims 4 – 6 and 8 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 11/12/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding the claim 1 limitation “in a case where the first-nozzle fuel is made of the high calorie fuel, hole diameters of the first-nozzle radially inner fuel injection hole and the first-nozzle radially outer fuel injection hole are hole diameters configured to maintain a nozzle differential pressure” although the instant claim limitation is understood literally it is not clear to what extent the instant recitation limits the claimed 
	Regarding the claim 1 limitation “in a case where the first-nozzle fuel is made of the moderate calorie fuel, the first-nozzle fuel is constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed”.  Under steady-state load conditions, there will obviously be a requirement for a constant injection of fuel flow to maintain the rated rotation speed, i.e., 60 Hz. 
Therefore although the instant claim limitations are understood literally it is not clear to what extent the instant phrase limits the claimed apparatus
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hole diameters configured to maintain a nozzle differential pressure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding claim 1, the limitation “hole diameters configured to maintain a nozzle differential pressure” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “hole diameters” coupled with functional language “configured to maintain a nozzle differential pressure” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure was found.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “hole diameters configured to maintain a nozzle differential pressure”.  This appears to be new matter in light of Applicant arguments.  Applicant states in arguments filed on 11/18/2021 that claim 1 has been amended with the term “configured” in order to overcome the interpretation of intended use.  Therefore it appears Applicant is attributing a structural feature to the claimed radially inner and outer fuel injection hole diameters.  There does not appear to be any particular structural configuration of the radially inner and outer injection holes in Applicant original disclosure related to the claimed nozzle functional feature.  Therefore the limitation is considered new matter. 
Claims dependent thereon are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “hole diameters configured to maintain a nozzle differential pressure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  For example there is no specific structure regarding claimed hole diameter regarding performing the functional limitation of maintaining nozzle differential.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims dependent thereon are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6986254 B2 (Stuttaford) in view of Pub. No. US 20100122535 A1 (Finkbeiner), Pub. No. US 20020011063 A1 (Nagata) and Pub. No. Pub. No. US 20140157785 A1 (Bathina).
As to claims 1 and 2, Stuttaford discloses (see fig. 1 below) a gas turbine (col. 1, l. 11) being capable of load rejection (col. 1,  ll. 25-30; fig. 3) and comprising a combustor 40 for use with a calorie fuel (abstract; the fuel disclosed by Stuttaford has an energy content), 
the combustor 40 including a first nozzle (see fig. 1 below) that injects (via injectors 47 and 49) a first-nozzle fuel (46, 48)  into a flow of air (col. 4, l. 7) inside the combustor 40, and a second nozzle (see fig. 1 below; second nozzle may alternatively be one of injectors 70 of regions 65 or 67 of second sector of aft injector assembly 63) that injects (via injector 70) a second-nozzle fuel 69 into the flow of air inside the combustor, the first-nozzle fuel being made of the calorie fuel, the second-nozzle fuel being made of the calorie fuel and combusted using, as a pilot, a flame obtained by 
the gas turbine characterized in that 
the first nozzle includes a first-nozzle radially inner fuel injection hole 47 from which to inject the first-nozzle fuel and a first-nozzle radially outer fuel injection hole 49 which is formed on a radially outer side of the first nozzle relative to the first-nozzle radially inner fuel injection hole and upstream (see fig. 1) of the first-nozzle radially inner fuel injection hole 47 with respect to the flow of air inside the combustor (from left to right in fig. 1) and from which to inject the first-nozzle fuel,
in a case where the first-nozzle fuel is made of the calorie fuel, hole diameters of the first-nozzle radially inner fuel injection hole 47 and the first-nozzle radially outer fuel injection hole 49 are hole diameters (each of the holes 47 and 49 have a diameter) that maintain a nozzle differential pressure, and 
in a case where the first-nozzle fuel is made of the calorie fuel, the first-nozzle fuel is constantly injected  from the first-nozzle radially inner fuel injection hole 47 while the gas turbine is driven (intended use: see e.g., Lightoff to Full Load; fig. 3, 1st injectors 47), and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed (intended use: see e.g., at Full Speed No Load to Full Load; Fig. 3, 2nd Injectors 49); a first-nozzle radially inner fuel supply pipe (at 47) that supplies the first-nozzle fuel, and which communicates at a downstream end thereof with the first-nozzle radially inner fuel injection hole 47; a first-nozzle radially outer fuel supply pipe (at 49) which is another pipe and nd Injectors 49).  Stuttaford does not explicitly teach combustor 40 for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; in a case where the first-nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel; the first-nozzle radially inner fuel supply pipe is branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed .

    PNG
    media_image1.png
    465
    702
    media_image1.png
    Greyscale
[AltContent: textbox (first nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (spark igniter)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
The recitations in claims 1 and 2: “the second-nozzle fuel … combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle”; “in a case where the first-nozzle fuel is made of the moderate calorie fuel, the first-nozzle fuel is constantly injected from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and the first-nozzle fuel is constantly injected from the first-nozzle radially outer fuel injection hole while the gas turbine is driven at a rated rotation speed”; and “so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Finkbeiner teaches a first fuel system (19, 24, 28; Finkbeiner teaches valves 28 that supply fuel to nozzles of individual combustors 14 however one of ordinary skill understands that the valves 28 as well as valve 24 can be applied to supply fuel to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford with the first-nozzle radially inner fuel supply pipe branched from a first- nozzle fuel system; a pressure adjustment valve which is provided upstream of a branch point in the first- nozzle fuel system; a first flow rate adjustment valve which is provided to the first-nozzle radially inner fuel supply pipe; and a second flow rate adjustment valve which is provided to the first-nozzle radially outer fuel supply pipe, a pressure-adjustment-valve controller which is connected to the pressure adjustment valve and controls a valve opening degree of the pressure adjustment valve; a first-flow-rate-adjustment-valve controller which is connected to the first flow rate adjustment valve and controls a valve opening degree of the first flow rate adjustment valve; and a second-flow-rate-adjustment-valve controller which is connected to the second flow rate adjustment valve and controls a valve opening degree of the second flow rate adjustment valve, and, the pressure- adjustment-valve controller, the first-flow-rate-adjustment-valve controller, and the second-flow- rate-adjustment-valve controller control the valve opening degrees of the pressure adjustment valve, the first flow rate adjustment valve, and the second flow rate adjustment valve, respectively, and to program the controller so as to constantly inject the first-nozzle fuel from the first-nozzle radially inner fuel injection hole while the gas turbine is driven, and constantly inject the first-nozzle fuel further from the first-nozzle 
Nagata teaches separate fuel valve controllers are obvious variants of a single controller (Nagata par. [0130]). It is further noted that a simple substitution of one known element (in this case, separate valve controllers as taught by Nagata) for another (in this case, the single controller of Stuttaford in view Finkbeiner, as taught by Finkbeiner) to obtain predictable results (in this case, controlling the first-flow-rate-adjustment-valve and second-flow-rate-adjustment-valve) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
Stuttaford in view of Finkbeiner and Nagata teach the current invention as claimed and discussed above, but does not explicitly teach the combustor 40 of Stuttaford for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the second-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; in a case where the first-nozzle fuel is made of the high calorie fuel; and in a case where the first-nozzle fuel is made of the moderate calorie fuel.
Bathina teaches a combustor 24 of a gas turbine system 10, the combustor 24 for use with a high calorie fuel and a moderate calorie fuel (fuel can be combination of high caloric fuel 52 (i.e., high energy value); par. [0027] and par. [0030], top), moderate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Stuttaford in view Finkbeiner and Nagata with the combustor for use with a high calorie fuel and a moderate calorie fuel; the high calorie fuel and the moderate calorie fuel being operated in the same combustor; the first-nozzle fuel being made of the high calorie fuel or the moderate calorie fuel; the 
It is noted that Bathina as applied to Stuttaford in view Finkbeiner and Nagata results in a fuel mixture 34 comprising a moderate calorie fuel or a high calorie fuel being supplied to radially inner and radially outer fuel injection holes 47 and 49, respectively, via the structure of Stuttaford in view Finkbeiner and Nagata (in light of Bathina’s teaching that fuel mixture 34 is supplied to multiple nozzles 32).

Response to Arguments
Applicant's arguments received on 11/18/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection, introducing Bathina, that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
The Stuttaford reference used in the non-final office action continues to be cited as a base reference.  However new secondary reference Bathina is now included with Stuttaford to teach the newly amended claims.  It is noted that claims 1 and 2 are interpreted such that Applicant is positively claiming the moderate calorie fuel and the high calorie fuel and hence the corresponding limitations regarding the moderate calorie fuel and the high calorie fuel are no longer interpreted as intended use.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hole diameter of the first nozzle needs to be increased; and back flow of a high-temperature gas into the first nozzle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “hole diameters configured to maintain a nozzle differential pressure” is not intended use.  The instant limitation is interpreted under 35 USC 112(f) wherein generic placeholder hole diameter is modified by functional language configured to maintain a nozzle differential pressure.  It is further noted that Bathina teaches that fuel holes 86 (see fig. 4) maintain a nozzle differential across a range of load conditions of gas turbines (see par. [0038], top). However, see also the rejection under 35 USC 112b above.
Applicant argues that the second-nozzle fuel combusted using, as a pilot, a flame obtained by combusting the fuel injected from the first nozzle does not include any statements of intended use.  Using the flame of fuel injected from the first nozzle is intended use of the first nozzle of Stuttaford. For example fuel is injected from first injector 47 at ignition creates a flame that can be used to ignite fuel from second nozzle of Stuttaford (for example flame ignited from first nozzle can be used to ignite fuel from second sector injectors injecting fuel that is injected after ignition during part and full load, see fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741